Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 1 of 30



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



      THE GEO GROUP, INC. and
      GEO TRANSPORT, INC.

                                                            CIVIL CASE NO. ________________
                          Plaintiffs,
            v.

      NETFLIX, INC.,

                          Defendants.

  __________________________________/

           Plaintiffs, The GEO Group, Inc. and its subsidiary GEO Transport, Inc. (collectively,

  “GEO”), by and through their undersigned counsel, hereby file the following Complaint against

  Defendant Netflix, Inc., and in support of their Complaint, allege as follows:

                                           COMPLAINT

           1.     This action arises from the Netflix Original Series, Messiah, which—through

  scenes of an immigrant detention facility, guards, and vehicles bearing GEO’s misappropriated

  trademarks and name—falsely accuses GEO of detaining immigrants in overcrowded overheated

  rooms with chain-link cages and depriving them of beds, bedding, sunshine, recreation, and

  educational opportunities.

           2.     Unlike in Messiah, GEO does not house people in overcrowded rooms with chain-

  link cages at its Facilities, but provides beds, bedding, air conditioning, indoor and outdoor

  recreational spaces, soccer fields, classrooms, libraries, and other amenities that rebut Messiah’s

  defamatory falsehoods:1


  1“GEO Facilities” or “Facilities” refers to the facilities GEO manages and operates on behalf of
  U.S. Immigration and Customs Enforcement.
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 2 of 30



                   GEO Facilities                                Facility in Messiah




         3.      Netflix broadcast its defamatory falsehoods about GEO with actual malice, either

  knowing or recklessly disregarding that they were false, including by purposefully avoiding or

  intentionally disregarding numerous publicly available sources rebutting its false accusations,

  purposefully avoiding contacting GEO for information about its Facilities or permission to use its

  trademarks, and—when specifically put on notice of the truth about the conditions at GEO

  Facilities and asked to retract—refusing to do so.


                                                  2
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 3 of 30



         4.      Netflix first premiered Messiah—including the episodes featuring GEO’s name and

  trademarks—on January 1, 2020, and the show has since been accessed by, and remains accessible

  to, millions of Netflix subscribers and viewers.2

         5.      With its portrayal of unconscionable and inhumane conditions at an immigrant

  detention facility bearing GEO’s name and trademarks, Netflix is willfully damaging GEO’s

  reputation, infringing on GEO’s trademarks, causing confusion as to GEO’s approval or

  endorsement of Netflix’s use of GEO’s trademarks, and denigrating the reputation and goodwill

  of GEO’s trademarks.

         6.      Netflix’s defamatory accusations and misappropriation have caused and continue

  to cause GEO irreparable harm.

         7.      GEO brings this action to set the record straight, to vindicate its rights under civil

  law, to enjoin Netflix’s infringement of its trademarks, and to recover compensatory and punitive

  damages for the harm Netflix has caused.

                                              PARTIES

         8.      Plaintiff The GEO Group, Inc. is a real estate investment trust that provides

  diversified and cost-effective services to help local, state, and federal governments in the United

  States and abroad meet their respective needs. These services include constructing and managing

  safe and secure detention facilities, processing centers, and reentry facilities. The GEO Group,

  Inc. has built a reputation and goodwill on its commitment to respecting the human rights of




  2Pursuant to this Court’s CM/ECF Administrative Procedures and the Office of the Clerk’s Civil
  Filing Requirements, Plaintiffs intend to file a motion requesting that this Court enter an order
  permitting the filing of a DVD containing exhibits to this Complaint. The DVD contains the
  defamatory scenes (Ex. A) and the complete episodes 3 and 4 of Messiah with annotations (Ex. B).
  These Exhibits are incorporated by reference into this Complaint.

                                                      3
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 4 of 30



  detained immigrants in its care. The GEO Group, Inc. is incorporated in Florida, and its principal

  place of business is in Boca Raton, Florida.

         9.      Plaintiff GEO Transport, Inc., is The GEO Group, Inc.’s in-house transportation

  subsidiary which provides secure transportation to and from the Facilities. GEO Transport, Inc. is

  incorporated in Florida and its principal place of business is in Boca Raton, Florida.

         10.     Defendant Netflix, Inc. is one of the world’s largest streaming entertainment

  services with over 183 million paid memberships in over 190 countries; it generated over $20

  billion in revenue during 2019.3 Netflix also serves as a large production company and has created,

  developed, and produced original movies and television series, which Netflix premieres on its

  platform. Netflix is a Delaware corporation headquartered in California.

                                  JURISDICTION AND VENUE

         11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the

  parties are citizens of different states and the amount in controversy exceeds $75,000, exclusive of

  interest and costs. This Court further has federal question subject matter jurisdiction under 28

  U.S.C. § 1331 and 15 U.S.C. § 1121 for claims arising under the Lanham Act, and supplemental

  jurisdiction under 28 U.S.C. § 1367 for the other claims as they are so related to the Lanham Act

  claims that they form part of the same case and controversy.

         12.     This Court has personal jurisdiction over Netflix pursuant to Florida’s long-arm

  statute, Fla. Stat. § 48.193(1)-(2) and under the Due Process Clause because:

                 a)      Netflix advertised and promoted Messiah to Florida residents by airing




  3 Media, NETFLIX (last visited May 13, 2020), https://media.netflix.com/en/about-netflix
  (Ex. C); Q4 2019, Letter from Netflix to Shareholders, (Jan. 21, 2020)
  https://s22.q4cdn.com/959853165/files/doc_financials/2019/q4/FINAL-Q4-19-Shareholder-
  Letter.pdf?mod=article_inline (Ex. D).

                                                   4
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 5 of 30



                 trailers and, as intended, such advertisements were viewed by Florida residents;4

                 b)      Netflix published the defamatory episodes on its website (and through its
                 apps which are available on mobile devices and various streaming platforms), and
                 the episodes were assessible in Florida and accessed in Florida by Florida residents,
                 constituting the commission of tortious acts within Florida;5

                 c)      Netflix published the defamatory and infringing episodes concerning the
                 Plaintiffs and thereby committed intentional torts expressly aimed at Plaintiffs, the
                 effects of which were suffered in this District;

                 d)      Netflix is registered to do business in Florida;6

                 e)      Netflix pays taxes to the State of Florida;7

                 f)      Netflix had offices in Florida until at least 2019;8

                 g)     Netflix is engaged in substantial and not isolated activity within Florida,
                 including sending its employees and contractors to Florida for work-related
                 purposes, filming in Florida, conducting information gathering in Florida, and
                 producing shows featuring Florida and Florida residents;9

                 h)      Netflix regularly solicits business from Florida residents, regularly enters
                 into contracts with Florida residents, and derives revenue from Florida residents.

         13.     Venue is proper under U.S.C. § 1391 (b), (c), and (d) because, as set forth above,

  the torts occurred in Palm Beach, County Florida and the harm was felt in Palm Beach County,




  4 See, e.g., Kevin McDonough, Tune in Tonight: Netflix streams second coming thriller ‘Messiah’,
  JACKSONVILLE.COM                                (Jan.                  1,                     2020),
  https://www.jacksonville.com/entertainment/20200101/tune-in-tonight-nextflix-streams-second-
  coming-thriller-messiah (Ex. E); Netflix, If the Messiah showed up today, what would you do?,
  YOUTUBE (Dec. 16, 2019), https://www.youtube.com/watch?v=R_SgtQBpMh0; Netflix,
  Messiah         -     Year        in      Review,        YOUTUBE          (Jan.      1,       2020),
  https://www.youtube.com/watch?v=bOH4GYvnvN4.
  5 See e.g., TV Guide, Netflix’s First Trailer for Messiah Previews a Different Kind of Social Media
  Scammer,          THE         PALM          BEACH           POST        (Dec.       3,        2019),
  https://www.palmbeachpost.com/ZZ/entertainment/20191203/netflixs-first-trailer-for-messiah-
  previews-different-kind-of-social-media-scammer (Ex. F); Help Center, NETFLIX (last visited
  May 13, 2020), https://help.netflix.com/en/node/14164 (Ex. G).
  6 See Netflix, Inc. Foreign Profit Corp. Details for Fla. (Ex. H).
  7 See General Taxes, Fla. Dep’t of Revenue, https://www.stateofflorida.com/taxes/ (Ex. I).
  8 See Netflix Offices in Fla. (Ex. J).
  9 Examples of Netflix’s activities in Florida are included within Ex. K.



                                                    5
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 6 of 30



  Florida in that GEO is headquartered in Palm Beach County, Florida; because Netflix is subject to

  this Court’s personal jurisdiction; and because Netflix is a corporation that is subject to personal

  jurisdiction in Florida and its contacts with the Southern District of Florida would be sufficient to

  subject it to personal jurisdiction if this district were a separate State.

           14.    All conditions precedent to this action have been performed. GEO provided Netflix

  with pre-suit notice and a demand for a retraction pursuant to Florida Chapter 770.01, et seq.

                                                  FACTS

       GEO Operates State-of-the-Art Facilities for U.S. Immigration and Customs Enforcement

           15.    On behalf of U.S. Immigration and Customs Enforcement, GEO operates state-of-

  the-art Facilities that provide safe, secure, and humane environments.

           16.    Upon arrival at a GEO Facility, each person is given his or her own bed, bedding,

  and a handbook that provides information “regarding everything from intake to release, with an

  emphasis on how to access information requests, grievances, medical care, legal services, food

  services, education, telephone, visitation and recreation.”10




  10       Human      Rights      &      ESG      Rpt.,      The                 GEO         GROUP,
  https://www.geogroup.com/Portals/0/HumanRightsESG2018.pdf (Ex. L).

                                                      6
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 7 of 30



        17.   GEO Facilities provide soccer fields, gymnasiums, and other recreational spaces:




                                              7
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 8 of 30



        18.   GEO Facilities provide libraries, classrooms, and computers:




                                              8
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 9 of 30



        19.   GEO Facilities offer indoor and outdoor spaces where people can sit and socialize:




                                              9
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 10 of 30




         20.   GEO Facilities provide beds, flat-screen televisions, game tables, and telephones:




                                               10
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 11 of 30




          21.     GEO Facilities are not overcrowded; for example, the table below shows that the

   GEO Facilities in Texas are well below their population capacity:

                Texas GEO Facility                   Average Daily Population11          Capacity

    Karnes County Family Residential Center                      184                       83012

          Montgomery Processing Center                           881                       100013

           Rio Grande Processing Center                          441                       190014

        South Texas ICE Processing Center                        1456                      190415


                              GEO Has Trademarks in Its Name and Logo

          22.     The GEO Group, Inc. and its in-house subsidiary GEO Transport, Inc. (collectively,

   “GEO”) obtained trademarks (“GEO Trademarks”) in the GEO name and logos to distinguish

   GEO and to build and develop GEO’s brand as a company that provides humane environments.

          23.     The GEO Group, Inc. registered “THE GEO GROUP, INC.” in connection with

   (1) the “business administration and management of prison and detention-related facilities for

   others”; (2) “financing services relating to the construction of prison and detention-related

   facilities”; (3) “custom construction of prison and detention-related facilities”; and (4) the “design

   of prison and detention-related facilities for others.”16


   11 ICE Dedicated Facility List, as of February 2020 (Ex. M)
   12   Facility Detail, Karnes Cty. Family Residential Ctr., THE GEO                          GROUP,
   https://www.geogroup.com/FacilityDetail/FacilityID/58 (Ex. N).
   13     Facility     Detail,    Montgomery      Processing   Ctr.,  THE   GEO                GROUP,
   https://www.geogroup.com/FacilityDetail/FacilityID/249 (Ex. O).
   14    Facility     Detail,    Rio    Grande      Processing  Ctr., THE   GEO                GROUP,
   https://www.geogroup.com/FacilityDetail/FacilityID/76 (Ex. P).
   15 Facility Detail, S. Tex. ICE Processing Ctr., THE GEO GROUP, (Ex. Q).
   16 See Ex. R, Reg. No. 3276095.



                                                     11
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 12 of 30



            24.    The GEO Group, Inc. also registered the following design and letters in connection

   with: (1) business administration and management of prison and detention related facilities for

   others; (2) “financing services relating to the construction of prison and detention-related

   facilities”; (3) “custom construction of prison and detention-related facilities”; (4) the “design of

   prison and detention-related facilities for others”; and (5) national monitoring services of

   community-based parolees, probationers, and pre-trial defendants.17




            25.    The GEO Group, Inc.’s in-house subsidiary GEO Transport, Inc. registered the

   Word Mark consisting of the following design and letters, in connection with domestic and

   international transportation services:18




   17   See Ex. S, Reg. No. 4432031.
   18   See Ex. T, Reg. No. 4240386.

                                                    12
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 13 of 30



          26.     GEO utilizes GEO Trademarks on the badges worn by its security guards at its

   Facilities and on its vehicles, as shown in the examples below:




                      Netflix Intentionally Misappropriates GEO’s Trademarks
                            for Use in Its Netflix Original Series Messiah

          27.     In June 2018, Netflix began filming for the Netflix Original Series, Messiah.

          28.     The plot for Messiah features the protagonist entering the United States unlawfully

   and being taken into custody outside of San Antonio, Texas.



                                                  13
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 14 of 30



          29.    Rather than portraying a facility run by a fictitious company or the U.S.

   government, Netflix made a deliberate decision to misappropriate GEO Trademarks so that it could

   falsely portray GEO in Messiah:

                Examples of GEO’s Use                            Examples of Netflix’s Use
                 of GEO Trademarks                            of GEO Trademarks in Messiah




                                                 14
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 15 of 30



          30.     Netflix plastered GEO Trademarks on the side of a bus featured toward the end of

   episode 3, foreshadowing the protagonist’s impending detention at the facility in episode 4:




          31.     Netflix also placed GEO’s Trademarks on vehicles in the parking lot of the facility

   featured in episode 4:




                                                  15
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 16 of 30



          32.     Guards at the facility were dressed in GEO uniforms bearing GEO’s distinctive

   blue, white, and green badge, and were portrayed throughout scenes of the facility in episode 4:




                                                  16
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 17 of 30



           33.     Netflix even created a sign that read “Parking for DHS and GEO only” and affixed

   it to the outside of the facility featured in episode 4:




                                                      17
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 18 of 30



                             Through Scenes of the Facility in Messiah,
                         Netflix Misrepresents Numerous Facts About GEO

          34.    In episode 4 of Messiah, Netflix portrays people at the facility spending day and

   night crammed together in an overcrowded room with chain-link cages and no beds, sitting or

   trying to sleep on hard concrete floors and wooden benches with only a handful of mylar blankets

   and no blankets of any kind for most of the people in the room:




                                                  18
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 19 of 30



          35.     Netflix also conveys that the facility lacks needed air conditioning, by depicting

   overheated, sweaty, and parched people suffering around outdated box fans, talking about trying

   to stay cool, and desperately drinking water:




          36.     Through the scenes of the facility bearing GEO’s name and trademarks in Messiah,

   Netflix intended to and did falsely accuse GEO of detaining immigrants in overcrowded

   overheated rooms with chain-link cages and depriving them of beds, bedding, sunshine, recreation,

   and educational opportunities.

                          Netflix Knew or Recklessly Disregarded the Truth

          37.     Netflix knew or recklessly disregarded the facts about GEO.

          38.     Because Netflix replicated GEO’s distinct badges and transportation logos, it is

   evident that Netflix researched GEO, and likely accessed GEO’s website, before filming.

          39.     GEO’s website contains detailed information about its Facilities, including images

   and other evidence rebutting Netflix’s defamatory falsehoods.


                                                   19
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 20 of 30



          40.     GEO’s Human Rights and ESG Report—which is publicly available on GEO’s

   website—makes clear that GEO Facilities do not have chain-link fencing in housing areas, are air

   conditioned, and offer recreational, educational, and spiritual amenities.19

          41.     GEO’s website also contains aerial images of its Facilities, which show some of

   their outdoor recreational amenities, such as soccer fields and pavilions:20




          42.     GEO’s website also contains brief descriptions of each of the Facilities, which

   highlight the educational and recreational amenities. For example, in the “Facility Description”

   section for the Montgomery Processing Center shown above, the website states that the Facility

   has “programming spaces and classrooms, outdoor recreation including three new artificial turf

   soccer fields, day rooms with large TVs, law library with LexisNexis computer stations, employee

   training room, and comprehensive world class medical, dental, and mental health care including a




   19       Human      Rights       &       ESG        Rpt.,       THE   GEO      GROUP,
   https://www.geogroup.com/Portals/0/HumanRightsESG2018.pdf (Ex. L).
   20 Locations, THE GEO GROUP, https://www.geogroup.com/Locations (Ex. U); Facility Detail,

   Montgomery           Processing          Ctr.,          THE         GEO        GROUP,
   https://www.geogroup.com/FacilityDetail/FacilityID/249 (Ex. O).

                                                    20
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 21 of 30



   daily sick call and 24-hour emergency care.”21

          43.    GEO’s website also contains information about its commitment to respecting the

   human rights of everyone in its care.22 This information includes GEO’s global human rights

   policy and human rights training module, and explains that GEO has modeled its Human Rights

   policy off the United Nations’ Universal Declaration of Human Rights and International Labour

   Organization’s 1998 Declaration on Fundamental Principles and Rights at Work.23

          44.    In spite of the above, Netflix purposefully ignored or recklessly disregarded the

   publicly available facts, which rebut Netflix’s defamatory falsehoods about GEO.

          45.    Netflix also purposefully avoided reaching out to GEO to ask for permission to use

   the GEO Trademarks, or to ask about the real conditions at GEO Facilities.

          46.    Netflix’s use of the GEO Trademarks served no purpose other than to harm GEO’s

   good will and reputation. Because GEO’s Facilities do not resemble the facilities depicted in

   Messiah, use of the GEO Trademarks does not further a goal of realism. Because Netflix

   researched GEO during the process of producing Messiah, it was aware that use of the GEO

   Trademarks did not further a goal of realism or serve any purpose other than to harm GEO’s good

   will and reputation. Nevertheless, with intent to harm GEO or with reckless disregard that its

   statements would harm GEO, Netflix chose to use the GEO Trademarks anyway.                Upon

   information and belief, discovery will reveal additional evidence demonstrating that Netflix’s



   21   See Facility Detail, Montgomery Processing Ctr., THE GEO GROUP,
   https://www.geogroup.com/FacilityDetail/FacilityID/249 (Ex. O).
   22    GEO's Commitment to Respect Human Rights, THE GEO GROUP,
   https://www.geogroup.com/GEOs-Commitment-to-Respect-Human-Rights (Ex. V).
   23       GEO        Human        Rights         Policy,      THE     GEO   GROUP,
   https://www.geogroup.com/Portals/0/SR/Human%20Rights/GEO%20Human%20Rights%20Poli
   cy.pdf     (Ex. W);   GEO      Human      Rights      Training,  THE   GEO GROUP,
   https://www.geogroup.com/Portals/0/SR/Human%20Rights/GEO%20Human%20Rights%20Trai
   ning.pdf (Ex. X).

                                                    21
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 22 of 30



   motivation in using GEO’s Trademarks had nothing to do with any belief that use of the GEO

   Trademarks was relevant to Messiah, but was done in order to maliciously harm GEO, in

   furtherance of a mistaken assumption that Netflix is free to use any trademarks in connection with

   its productions without regard to their relevance to the production, or for some other unprotected

   reason.

             47.    On March 11, 2020, GEO sent a letter putting Netflix on formal written notice of

   the facts and demanding that Netflix remove the GEO Trademarks and name from the show.24

   Netflix refused.25

                              Netflix Harmed and Continues to Harm GEO

             48.    Netflix’s false accusations about GEO have damaged GEO’s reputation and

   tarnished the GEO Trademarks.

             49.    Netflix’s misuse of the GEO Trademarks in connection with the facility featured in

   Messiah has confused and deceived the public into believing that the featured facility is a real GEO

   Facility or is associated with or sanctioned by GEO—all to the damage and detriment of GEO’s

   reputation, goodwill, and profits.

                                               COUNT ONE
                                              DEFAMATION

             50.    GEO re-alleges the allegations set forth above as if fully set forth herein.

             51.    On January 1, 2020, through scenes depicting an immigrant detention facility,

   guards, and vehicles bearing the GEO Trademarks and name in episodes 3 and 4 of the Netflix

   Original Series Messiah, Netflix published false and defamatory statements of fact about GEO,

   namely, that GEO detains immigrants in overcrowded overheated rooms with chain-link cages and



   24   See Letter from GEO Group to Netflix, Inc. (Mar. 11, 2020) (Ex. Y).
   25   See Letter from Netflix, Inc. to GEO Group (May 5, 2020) (Ex. Z).

                                                     22
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 23 of 30



   deprives them of beds, bedding, sunshine, recreation, and educational opportunities. (See Ex. A.)

          52.     These statements are defamatory and defamatory per se because they subject GEO

   to hatred, distrust, ridicule, contempt, and disgrace and impugns its method of operating and

   managing Facilities.

          53.     Netflix’s statements are reasonably understood to be statements of fact about GEO.

          54.     Netflix’s statements about GEO are false.         GEO does not house people in

   overcrowded rooms with chain-link cages at its Facilities, but provides beds, bedding, air

   conditioning, indoor and outdoor recreational spaces, soccer fields, classrooms, libraries, and other

   amenities that rebut Messiah’s defamatory falsehoods.

          55.     Netflix had no applicable privilege or legal authorization to publish these false and

   defamatory statements about GEO or, if it did, it abused it.

          56.     As set forth above, Netflix acted with actual malice, either knowing or recklessly

   disregarding that its statements about GEO were false, including by purposefully avoiding or

   intentionally disregarding numerous publicly available sources rebutting its false accusations,

   purposefully avoiding contacting GEO for information about its Facilities or permission to use the

   GEO Trademarks, and–when specifically put on notice of the truth about the conditions at GEO

   Facilities and asked to retract—refusing to do so. Upon information and belief, discovery will

   reveal additional evidence of Netflix’s actual malice.

          57.     Netflix made these false and defamatory statements about GEO intentionally,

   willfully, maliciously, and in conscious disregard of GEO’s rights and reputation and of the truth.

          58.     Upon information and belief, episodes 3 and 4 of Messiah have been accessed by

   millions of Netflix subscribers and viewers, including subscribers and viewers in the State of

   Florida. Since January 1, 2020, those episodes have also been republished nationwide on Netflix’s




                                                    23
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 24 of 30



   streaming services, including to subscribers in the State of Florida.

          59.     As a direct and foreseeable result of Netflix’s false and defamatory accusations,

   GEO has suffered reputational harm.

          60.     As a result of Netflix’s false and defamatory accusations, GEO has been forced to

   make an expenditure of money to remedy the defamation.

          61.     In view of the foregoing, GEO is entitled to compensatory, punitive, and other

   damages in an amount to be specifically determined at trial.

                                       COUNT TWO
                            FEDERAL TRADEMARK INFRINGEMENT
                                     (15 U.S.C. § 1114)

          62.     GEO re-alleges the allegations set forth above as if fully set forth herein.

          63.     GEO is the owner of its above-identified GEO Trademarks and has federally

   registered the GEO Trademarks in connection with a variety of services. The GEO Trademarks

   are valid and protectable.

          64.     In addition to trademark registrations, GEO has actively engaged in and developed

   services using the GEO Trademarks.

          65.     Without the consent of GEO, Netflix has used the GEO Trademarks as its own to

   unfairly and unlawfully misappropriate GEO’s goodwill.

          66.     Netflix has used the GEO Trademarks in commerce in connection with goods and

   services confusingly similar to the goods and services offered by GEO in connection with the GEO

   Trademarks.

          67.     Netflix did not and does not have GEO’s consent to use the GEO Trademarks.

          68.     GEO informed Netflix that Netflix did not have GEO’s consent to use the GEO

   Trademarks and requested that Netflix stop using them.

          69.     Netflix’s use of the GEO Trademarks on goods and services that are confusingly

                                                    24
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 25 of 30



   similar to those offered by GEO is likely to cause confusion among consumers and potential

   consumers as to the source, sponsorship, affiliation, or approval of goods and services sold by

   Netflix in connection with their infringing marks.

          70.     GEO has been harmed reputationally by Netflix’s use of the GEO Trademarks and

   should be awarded damages in an amount to be determined at trial.

          71.     If Netflix continues to use the GEO Trademarks, GEO is likely to continue to suffer

   harm without judicial intervention.

          72.     On information and belief, Netflix’s actions have been intentional, with knowledge,

   willful, with actual malice, and in bad faith, justifying the imposition of enhanced damages.

          73.     Netflix’s knowing and willful infringement of the GEO Trademarks warrants an

   award of treble damages.

          74.     Netflix has been enriched by wrongfully usurping GEO’s hard-earned goodwill,

   and any profits should be disgorged and awarded to GEO.

          75.     Netflix’s actions make this case exceptional within the meaning of 15 U.S.C. §

   1117(a), thereby entitling GEO to an award of reasonable attorneys’ fees and costs.

          76.     GEO has already incurred, and will continue to incur, significant costs in

   prosecuting Netflix’s willful infringement of the GEO Trademarks.

          77.     GEO has no adequate remedy at law for the irreparable injury and other damage

   Netflix is causing to GEO’s reputation and goodwill.

                                    COUNT THREE
                UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                               (15 U.S.C. § 1125(A)(1)(a))

          78.     GEO re-alleges the allegations set forth above as if fully set forth herein.

          79.     GEO is the owner of its above-identified GEO Trademarks and has federally

   registered the Trademarks in connection with a variety of services. The GEO Trademarks are valid

                                                   25
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 26 of 30



   and protectable.

              80.   In addition to trademark registrations, GEO has actively engaged in and developed

   services using the GEO Trademarks.

              81.   Defendant’s use of the GEO Trademarks constitutes a false designation of origin,

   a false or misleading description of a fact, or a false or misleading representation of fact that is likely

   to cause confusion, mistake, or deception in violation of Lanham Act § 43(a), 15 U.S.C. §

   1125(A)(1)(a).

              82.   Netflix has adopted and is using the GEO Trademarks in a manner that is likely to

   cause confusion, and is causing confusion, mistake, and deception among the general public as to

   the origin and affiliation of Netflix with GEO.

              83.   Netflix is likely to deceive the public into believing that the references to the GEO

   Trademarks in episodes 3 and 4 of the series Messiah originate from, are associated with, or are

   otherwise authorized by GEO, all to the damage and detriment of GEO’s reputation, goodwill, and

   profits.

              84.   On information and belief, Netflix’s actions have been intentional, with knowledge,

   willful, with actual malice, and in bad faith, justifying the imposition of enhanced damages.

              85.   As described in detail above, Netflix has adopted and is using the GEO Trademarks

   with the knowledge that its imitation is intended to be used to cause confusion, mistake, or

   deception.

              86.   Netflix has unlawfully derived, and will continue to unlawfully derive, income and

   profits from these infringing acts, and GEO has sustained and will continue to sustain substantial

   injury, loss, and damage in an amount to be determined at trial.

              87.   Netflix’s willful infringement has caused and will continue to cause GEO




                                                       26
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 27 of 30



   irreparable harm and injury to its goodwill and reputation, and unless the Court enjoins such

   conduct, GEO may have no adequate remedy at law.

          88.     Defendants’ actions make this case exceptional within the meaning of 15 U.S.C. §

   1117(a), thereby entitling GEO to an award of reasonable attorneys’ fees and costs.

                                COUNT FOUR
      VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                              (Fla. Stat. § 501.204)

          89.     GEO re-alleges the allegations set forth above as if fully set forth herein.

          90.     The above wrongful acts constitute unfair competition in violation of the Florida

   Unfair and Deceptive Trade Practices Act.

          91.     Netflix has engaged in unfair methods of competition and unconscionable and

   deceptive acts or practices in the conduct of trade or commerce.

          92.     Netflix’s actions have caused and will continue to cause GEO irreparable harm and

   injury to its goodwill and reputation, and unless the Court enjoins such conduct, GEO may have

   no adequate remedy at law.

                                   COUNT FIVE
                   FLORIDA COMMON LAW TRADEMARK INFRINGEMENT

          93.     GEO re-alleges the allegations set forth above as if fully set forth herein.

          94.     The GEO Trademarks are valid and protectable.

          95.     Without the consent of GEO, Netflix has used the GEO Trademarks as its own to

   unfairly and unlawfully misappropriate GEO’s goodwill.

          96.     Netflix’s use of the GEO Trademarks on goods and services that are confusingly

   similar to those offered by GEO is likely to cause confusion among consumers and potential

   consumers as to the source, sponsorship, affiliation, or approval of goods and services sold by

   Netflix in connection with their infringing marks.



                                                   27
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 28 of 30



              97.    GEO has been harmed reputationally by Netflix’s use of the GEO Trademarks and

   should be awarded damages in an amount to be determined at trial.

              98.    If Netflix continues to use the GEO Trademarks, GEO is likely to continue to suffer

   harm without judicial intervention.

              99.    On information and belief, Netflix’s actions have been intentional, with knowledge,

   willful, with actual malice, and in bad faith, justifying the imposition of enhanced damages.

              100.   GEO has no adequate remedy at law for the irreparable injury and other damage

   Netflix is causing to GEO’s reputation and goodwill.

                                       COUNT SIX
                          FLORIDA COMMON LAW UNFAIR COMPETITION

              101.   GEO re-alleges the allegations set forth above as if fully set forth herein.

              102.   The GEO Trademarks are valid and protectable.

              103.   Netflix has adopted and is using the GEO Trademarks in a manner that is likely to

   cause confusion, and is causing confusion, mistake, and deception among the general public as to

   the origin and affiliation of Netflix with GEO.

              104.   Netflix is likely to deceive the public into believing that the references to the GEO

   Trademarks in episodes 3 and 4 of the series Messiah originate from, are associated with, or are

   otherwise authorized by GEO, all to the damage and detriment of GEO’s reputation, goodwill, and

   profits.

              105.   On information and belief, Netflix’s actions have been intentional, with knowledge,

   willful, with actual malice, and in bad faith, justifying the imposition of enhanced damages.

              106.   GEO has no adequate remedy at law for the irreparable injury and other damage

   Netflix is causing to GEO’s reputation and goodwill.




                                                      28
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 29 of 30



                                       PRAYER FOR RELIEF

          WHEREFORE, GEO respectfully requests that the Court enter an award in GEO’s favor,

   and against Netflix, as follows:

                  (1)     A temporary restraining order, a preliminary injunction, and permanent
                          injunctive relief restraining Netflix and any of Netflix’s officers, agents,
                          servants, employees, and all persons in active concert or participation with
                          Netflix from using the GEO Trademarks or any other name or mark
                          confusingly similar thereto or using any trademark, trade name, logo,
                          business name or other identifier or acting in any fashion which may be
                          calculated to falsely represent that the goods and services provided,
                          promoted, or offered by Netflix are sponsored by, authorized by, licensed
                          by, or in any other way associated with GEO;

                  (2)     An award of compensatory damages in an amount to be determined at
                          trial;

                  (3)     An award of punitive damages in an amount to be determined at trial;

                  (4)     An equitable accounting and an award of Netflix’s profits or GEO’s
                          damages, whichever is greater, arising from Netflix’s trademark
                          infringement, false designation of origin, and unfair competition, and such
                          damages or profits are to be trebled pursuant to 15 U.S.C. § 1117 and
                          otherwise by reason of the willfulness of Netflix’s acts;

                  (5)     An award of attorneys’ fees and costs of the suit incurred herein; and

                  (6)     Such other and further relief as the Court deems appropriate.

   A JURY TRIAL IS DEMANDED.




                                                   29
Case 9:20-cv-80847-XXXX Document 1 Entered on FLSD Docket 05/27/2020 Page 30 of 30




    Dated: May 27, 2020                 Respectfully Submitted,

                                        /s/ Shannon B. Timmann
                                        Shannon B. Timmann, Esq. (Fl. Bar. No. 98810)
                                        Megan L. Meier, Esq. (Pro Hac Vice
                                        Application Forthcoming), Va. Bar No. 887220
                                        CLARE LOCKE LLP
                                        10 Prince Street
                                        Alexandria, VA 22314
                                        Telephone: (202) 628-7400
                                        Email: megan@clarelocke.com
                                        Email: shannon@clarelocke.com

                                        Barry F. Irwin, P.C. (Pro Hac Vice Application
                                        Forthcoming), Ill. Bar No. 6211213
                                        Manon L. Burns (Pro Hac Vice Application
                                        Forthcoming), Ill. Bar No. 632495
                                        Irwin IP LLC
                                        222 South Riverside Plaza, Suite 2350
                                        Chicago, IL 60606
                                        Phone: 312.667.6080
                                        Email: birwin@irwinip.com
                                        Email: mburns@irwinip.com

                                        Attorneys for Plaintiffs




                                        30
